' Stockton, J.
The only reason, urged by defendant, why the District Court should have dismissed the appeal, is that no appeal lies from a judgment of nonsuit. To the contrary, see Code, section 2328 ; Griffin v. Moss, 3 Iowa, 261. But this was more than .a j udgment of nonsuit. The defendant recovered judgment for nine dollars against the plaintiff. Defendant claims that the District Court, should have affirmed the judgment of nonsuit entered by the justice, because a motion made by defendant before the justice to quash the writ of replevin and dismiss the suit, was improperly overruled.
It is also further insisted that the District Court erred in permitting a trial on the merits, on the appeal. In answer to these objections, it is only necessary to refer to section 2311 of the Code: “ An appeal brings up a cause for trial on the merits and for no other purpose ; all errors and irregularities before the justice are to be disregarded.”
The remaining objection is, that the District Court did not rend,er judgment against defendant, for any amount in damages. This objection cannot be made by the defendant, because of it was a valid one, he is not prejudiced thereby.. It is sufficient, if the judgment was satisfactory to the plaintiff.
Judgment affirmed.
/